J-S07007-22

                                   2022 PA Super 53


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID RYAN BATES                           :
                                               :
                       Appellant               :   No. 981 WDA 2021

             Appeal from the PCRA Order Entered August 16, 2021
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0003421-2016


BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

OPINION BY OLSON, J.:                               FILED: March 29, 2022

        Appellant, David Ryan Bates, appeals pro se from the order entered on

August 16, 2021, which dismissed his petition filed under the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We vacate the PCRA court’s

order and remand.

        On March 1, 2016, Appellant pleaded guilty to theft by unlawful taking

at the discrete docket number of CP-25-CR-0002443-2015 (hereinafter

“Docket Number 2443-2015”). As the PCRA court explained, “[o]n May 6,

2016, [Appellant] was sentenced [at Docket Number 2443-2015] . . . to 30

days to [six] months’ incarceration, followed by [two] years of supervised

probation.    . . . [Appellant] was paroled on May 18, 2016.”         PCRA Court

Opinion, 4/4/18, at 2.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S07007-22



       On November 28, 2016, the Commonwealth charged Appellant at the

current    docket     number      –   docket     number   CP-25-CR-0003421-2016

(hereinafter “Docket Number 3421-2016”) – with a number of crimes,

including:    possession of a controlled substance with the intent to deliver

(“PWID”), receiving stolen property, persons not to possess firearms, firearms

not to be carried without a license, and possession of cocaine.1           As we

explained:

          At the first trial, the jury (1) found Appellant guilty of
          possession of a firearm prohibited, firearms not to be carried
          without a license, and possession of a controlled substance;
          (2) acquitted him of receiving stolen property; and (3) was
          unable to agree on a verdict as to PWID. On April 7, 2017,
          the trial court sentenced Appellant to concurrent sentences
          on his three convictions, yielding an aggregate term of five
          to ten [years’] imprisonment.

          A new jury trial was held on the PWID charge on June 22,
          2017, resulting in a conviction. On August 7, 2017, Appellant
          was sentenced on the PWID conviction to eighteen to
          thirty-six months incarceration, set to run consecutively to
          the five-to-ten-year sentence imposed on April 7, 2017.

Commonwealth v. Bates, 195 A.3d 1032 (Pa. Super. 2018) (unpublished

memorandum) at 3 (footnote omitted).

       Appellant filed a timely notice of appeal at Docket Number 3421-2016,

where he challenged the sufficiency of the evidence supporting his convictions

and claimed that his sentence was illegal. See id. at 4. On August 27, 2018,
____________________________________________


1  35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 3925(a), 18 Pa.C.S.A.
§ 6105(a)(1), 18 Pa.C.S.A. § 6106(a)(1), and 35 P.S. § 780-113(a)(16),
respectively.


                                           -2-
J-S07007-22



this Court held that Appellant’s sufficiency claims failed, but that his sentence

was illegal because his simple possession conviction merged with his PWID

conviction for sentencing purposes. Nevertheless, since the trial court ordered

Appellant’s sentence for simple possession to run concurrently with his other

sentences, we simply vacated Appellant’s sentence for simple possession and

did not remand for resentencing, as our order did not upset the trial court’s

sentencing scheme. Id. at 10-11; see also Commonwealth v. Robinson,

817 A.2d 1153, 1163 n.14 (Pa. Super. 2003) (holding: “our disposition does

not upset the [trial] court's sentencing scheme as the sentence we reverse

here had been ordered to run concurrent to the sentence imposed on

[another] conviction. Under these circumstances, there is no need to remand

for resentencing”).

      Appellant filed a timely petition for allowance of appeal at Docket

Number 3421-2016 with our Supreme Court.           The Supreme Court denied

Appellant’s petition for allowance of appeal on March 13, 2019.             See

Commonwealth v. Bates, 204 A.3d 364 (Pa. 2019).

      As the PCRA court explained:

        As a result of [Appellant’s] charges at [Docket Number
        3421-2016], on April 7, 2017, [the trial court] revoked
        [Appellant’s]   parole/probation    at  [Docket   Number
        2443-2015] and re-sentenced him to [one to five] years’
        incarceration. . . . This sentence was made consecutive to
        [Appellant’s] sentence at [Docket Number 3421-2016].”

PCRA Court Opinion, 4/4/18, at 2-3.




                                      -3-
J-S07007-22



      On February 16, 2018 – while Appellant’s direct appeal at Docket

Number 3421-2016 was pending before this Court – Appellant filed a PCRA

petition and claimed that “he was awarded an illegal sentence upon revocation

because his revocation sentence was greater than his original sentence.” Id.

at 3. Appellant’s PCRA petition listed both Docket Number 2443-2015 and

Docket Number 3421-2016 in the caption and the PCRA petition was filed at

both docket numbers. See Appellant’s Supplement to Motion for PCRA Relief,

3/27/18, at 1 (listing both docket numbers in the caption). Nevertheless, the

post-conviction claim and the PCRA petition pertained solely to Docket Number

2443-2015, as that was the docket where the trial court “revoked [Appellant’s]

parole/probation . . . and re-sentenced him to [one to five] years’

incarceration.”   See PCRA Court Opinion, 4/4/18, at 2-3.         Further, since

Appellant’s direct appeal at Docket Number 3421-2016 was pending before

this Court when Appellant filed his PCRA petition, the PCRA court lacked

jurisdiction to consider any PCRA petition relating to Docket Number

3421-2016 until the direct appeal at Docket Number 3421-2016 was resolved.

See Commonwealth v. Leslie, 757 A.2d 984, 985 (Pa. Super. 2000)

(holding: a “PCRA court [does] not have jurisdiction to proceed in [a PCRA]

action while [an] appeal to the Superior Court [is] pending”); see also

Commonwealth v. Smith, 244 A.3d 13, 16-17 (Pa. Super. 2020) (“[i]t is

well-settled that a PCRA petition may only be filed after an appellant has

waived or exhausted his direct appeal rights.      Indeed, the PCRA provides

petitioners with a means of collateral review, but has no applicability until the

                                      -4-
J-S07007-22



judgment of sentence becomes final. Furthermore, this Court has explained:

‘If a petition is filed while a direct appeal is pending, the PCRA court should

dismiss it without prejudice towards the petitioner's right to file a petition once

his direct appeal rights have been exhausted’”) (citations, corrections, and

some quotation marks omitted).

      The PCRA court recognized that the petition related solely to Docket

Number 2443-2015 and acknowledged that it did not have jurisdiction to

consider any post-conviction collateral claims pertaining to Docket Number

3421-2016, as Appellant’s direct appeal at that docket was still pending before

the Superior Court. PCRA Court Opinion, 4/4/18, at 1 n.1 (the PCRA court

declared:    “[w]e note that [the] related [Docket Number 3421-2016],

pertaining to drug and gun charges, is currently on appeal to the Pennsylvania

Superior Court.    . . . As such, we are without jurisdiction to hear any

substantive issues with regard to that docket.       However, the judgment of

sentence at [Docket Number 2443-2015], pertaining to retail theft charges

and a revocation based on [new charges] . . . , has not been appealed”). The

PCRA court eventually dismissed this PCRA petition on June 22, 2018. See

PCRA Court Order, 6/22/18, at 1.

      As noted above, on August 27, 2018, this Court affirmed in part and

vacated in part Appellant’s judgment of sentence at Docket Number

3421-2016. The Pennsylvania Supreme Court then denied Appellant’s petition

for allowance of appeal on March 13, 2019. See Commonwealth v. Bates,

195 A.3d 1033 (Pa. Super. 2018), appeal denied, 204 A.3d 364 (Pa. 2019).

                                       -5-
J-S07007-22



On February 21, 2020, Appellant filed a timely, pro se, first PCRA petition at

Docket Number 3421-2016. Although this was Appellant’s first PCRA petition

– and Appellant, thus, had a rule-based right to have counsel represent him

during the PCRA proceedings2 – the PCRA court neither appointed counsel for

Appellant nor held a hearing to determine whether Appellant wished to waive

his right to counsel.       See Pa.R.Crim.P. 904(C) (“when an unrepresented

defendant satisfies the judge that the defendant is unable to afford or

otherwise procure counsel, the judge shall appoint counsel to represent the

defendant on the defendant's first petition for post-conviction collateral

relief”); Commonwealth v. Stossel, 17 A.3d 1286 (Pa. Super. 2011)

(“where an indigent, first-time PCRA petitioner was denied his right to counsel

– or failed to properly waive that right – this Court is required to raise this

error sua sponte and remand for the PCRA court to correct that mistake”).

Indeed, the PCRA court expressly refused to appoint counsel to represent

Appellant during the proceedings because, it reasoned:           “counsel was

appointed to represent [Appellant] on his first PCRA [petition], filed on

February 16, 2018.        Counsel filed a supplement to the PCRA [petition] on

March 27, 2018. [Appellant] is not entitled to have counsel appointed to him

on subsequent PCRAs.”          PCRA Court Opinion, 5/5/20.   However, as was

explained above, Appellant’s February 16, 2018 PCRA petition did not relate
____________________________________________


2Appellant has been indigent throughout all proceedings and, in his first PCRA
petition, Appellant averred that he remained indigent. See Appellant’s First
PCRA Petition, 2/21/20, at 8.


                                           -6-
J-S07007-22



to the current docket number. Instead, the earlier petition related solely to

Docket Number 2443-2015.

      On May 21, 2020, the PCRA court finally dismissed Appellant’s petition

and Appellant filed a timely, pro se, notice of appeal. See PCRA Court Order,

5/21/20, at 1; Notice of Appeal, 6/17/20, at 1.

      Before this Court, Appellant twice requested that we appoint counsel to

represent him on appeal and, twice, we erroneously denied his requests in per

curiam orders. See Superior Court Order at 50 WDM 2020, 6/23/20, at 1

(“[a]s it appears that this is an appeal from [Appellant’s] second PCRA, his

request for appointment of counsel is denied) (emphasis omitted); Superior

Court Order at 654 WDA 2020, 7/13/20, at 1 (“[t]o the extent that Appellant

seeks to have counsel appointed to him for the purpose of the appeal at 654

WDA 2020, the application is denied as it appears that Appellant is not entitled

to counsel as this is an appeal from his second or subsequent PCRA petition”)

(emphasis and some capitalization omitted).     We then dismissed Appellant’s

appeal on October 14, 2020 because Appellant failed to file a docketing

statement. See Superior Court Order, 10/14/20, at 1.

      Following the dismissal of Appellant’s appeal, Appellant filed, in this

Court, a pro se application to reinstate his appeal.    He requested that his

appeal be reinstated because: “I was never granted representation on [the]

above docket and [I am] also indigent.” Appellant’s Application to Reinstate

Appeal, 1/11/21, at 1. We denied Appellant’s application on January 26, 2021.

Superior Court Order, 1/26/21, at 1.

                                     -7-
J-S07007-22



       On July 12, 2021, Appellant filed a pro se petition in the PCRA court,

entitled “Motion for Writ of Error Requesting Re-Appointment of Counsel – For

PCRA Not Filed on Feb. 16, 2018 as Court Proclaims Which Docket Entries of

Feb. 16, 2018 Proves” (hereinafter “Appellant’s Current PCRA Petition”).3

Within this petition, Appellant requested that the PCRA court “reinstate his

first PCRA [petition] under this docket and to appoint him counsel to review

the claims he has raised and possibly submitting any required amendment

thereto.”    Appellant’s Current PCRA Petition, 7/12/21, at 2 (emphasis in

original). The PCRA court believed that this petition constituted Appellant’s

third PCRA petition and, thus, the PCRA court did not appoint counsel to

represent Appellant. See PCRA Court’s Notice of Intent to Dismiss, 7/15/21,

at 1. The PCRA court finally dismissed Appellant’s Current PCRA Petition on

August 16, 2021 and Appellant filed a timely, pro se, notice of appeal.

Appellant raises two claims to this Court:

         1. Was the [PCRA] court in error to dismiss Appellant’s first
         PCRA [petition] filed under [Docket Number 3421-2016],
         when [Appellant] had informed the court that [Appellant] has
         never filed a PCRA [petition] directly under said docket . . . ?



____________________________________________


3 Regardless of the title, Appellant’s motion constitutes a petition under the
PCRA. See, e.g., 42 Pa.C.S.A. § 9542 (the PCRA “is the sole means of
obtaining collateral relief and encompasses all other common law and
statutory remedies . . . including habeas corpus and coram nobis”);
Commonwealth v. Pagan, 864 A.2d 1231, 1233 (Pa. Super. 2004) (“if the
underlying substantive claim is one that could potentially be remedied under
the PCRA, that claim is exclusive to the PCRA”) (emphasis in original).


                                           -8-
J-S07007-22


         2. Is [Appellant] not thus entitled to file his “first” PCRA
         [petition] in reference to said docket, due to either the court’s
         clerk being in error to file both Appellant’s motion for
         reconsideration and PCRA [petition] directly under [Docket
         Number 2443-2015], or the court’s refusing to accept
         Appellant’s informing the court the docket entries clearly
         prove[] Appellant has never filed an actual PCRA [petition] in
         reference to [Docket Number 3421-2016], which the court
         never should have dismissed?

Appellant’s Pro Se Brief at 5.

       “[I]t is undisputed that first time PCRA petitioners have a rule-based

right to counsel.” Commonwealth v. Figueroa, 29 A.3d 1177, 1180 n.6

(Pa.   Super.   2011).     This   right   to   counsel   “exists   throughout   the

post-conviction proceedings, including any appeal from [the] disposition of the

petition for post-conviction relief.” Commonwealth v. Quail, 729 A.2d 571,

573 (Pa. Super. 1999) (internal citations and quotation marks omitted); see

also Pa.R.Crim.P. 904(C).

       Further, our Supreme Court has explained that “[t]he denial of PCRA

relief cannot stand unless the petitioner was afforded the assistance of

counsel.” Commonwealth v. Albrecht, 720 A.2d 693, 699 (Pa. 1998). In

following, our Supreme Court has held: “if a court dismisses a pro se [PCRA]

petition prior to the appointment of counsel, a subsequent counseled petition

may not be treated as an untimely second petition.”           Commonwealth v.

Williams, 828 A.2d 981, 990 (Pa. 2003); see also Commonwealth v.

Duffey, 713 A.2d 63 (Pa. 1998) (holding: “[t]he [PCRA] court erred when it

declined to appoint counsel to assist [the petitioner] with the first PCRA

Petition, and the court should have permitted [the petitioner] to litigate the


                                       -9-
J-S07007-22



Amended PCRA Petition with the assistance of counsel. Accordingly, we hold

that the [PCRA] court committed an error of law when it granted the motion

to strike the Amended PCRA Petition. We must therefore remand this case to

the trial court to consider [the petitioner’s] Amended PCRA Petition”);

Commonwealth v. Tedford, 781 A.2d 1167 (Pa. 2001) (holding: “where an

appellant files his first PCRA Petition without the assistance of counsel, the

appellant shall be permitted to file an amended PCRA Petition with the

assistance of counsel”); Commonwealth v. Andress, 260 A.3d 99 (Pa.

Super. 2021) (non-precedential decision) at *3 (holding: “we vacate the order

dismissing appellant's second PCRA petition, and remand for nunc pro tunc

relief so that appellant may proceed in the same position he was in prior to

the breakdown in the court process that began when the PCRA court failed to

appoint counsel to represent appellant in his first petition”) (quotation marks

and some capitalization omitted).

      As explained above, on February 21, 2020, Appellant filed a timely, pro

se, first PCRA petition at Docket Number 3421-2016 and both the PCRA court

and this Court erroneously allowed Appellant to litigate the entirety of the

petition pro se. Given our failures, Appellant’s Current PCRA Petition “may

not be treated as an untimely second petition.” Williams, 828 A.2d at 990.

Instead, pursuant to our Supreme Court’s precedent and in view of Appellant’s

prior uncounseled and erroneously-dismissed PCRA petition, Appellant’s

Current PCRA Petition must be considered a timely, first petition under the




                                    - 10 -
J-S07007-22



PCRA. We thus vacate the PCRA court’s order and remand the matter for

further proceedings.

     Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2022




                                 - 11 -